DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inohara (US 3,849,915). With respect to claims 14-15, Inohara discloses an article of footwear (footwear, see figures 1-2), comprising: an upper (11); and a sole structure (10) engaged with the upper, wherein the sole structure includes a ground- engaging component (FIG. 2 is a bottom plan view of a sport shoe) having: an outer perimeter boundary rim that at least partially defines an outer perimeter of the ground-engaging component (see figure 2), wherein the outer perimeter boundary rim defines an upper-facing surface (surface facing the bottom of the foot of the wearer) and a ground-facing surface (surface facing the ground) opposite the upper- facing surface, wherein the outer perimeter boundary rim defines an open space (see figures 3, 7, 10 & 14) at least at a forefoot support area of the ground-engaging component; and a support structure (matrix formed by open cells/recesses 212) extending from the outer perimeter boundary rim and at least partially across the open space (see figures 3, 7, 10 and 14)  to define an open cellular construction (recesses 212 may have substantially hexagonal or rhombic outline, see figure 14) with plural open cells across the open space at least at the forefoot support area (see figure 14), and wherein the support structure further defines a plurality of secondary traction elements (on the parts of the lower surface between adjacent recesses are provided saw-tooth projections 122 which have anti-slipping effect similarly to abovementioned second and circular conical projections 22) that includes at least one set of substantially pyramid-type structures (saw-tooth projections) arranged around a single open cell; wherein the outer perimeter boundary rim is shaped such that the outer perimeter of the ground-engaging component tapers or curves inward moving from a forefoot support area to an arch support area (see figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2005/0188562) in view of Hoffer et al. (US 8,615,835).
With respect to claim 1, Clarke et al. discloses a ground-engaging component for an article of footwear, comprising: an outer perimeter boundary rim (lip 32, see figures 9-10 & 20) that at least partially defines an outer perimeter of the ground-engaging component, wherein the outer perimeter boundary rim defines an upper-facing surface (26, see figure 9) and a ground-facing surface opposite the upper- facing surface (28, see figure 10), wherein the outer perimeter boundary rim defines an open space at least at a forefoot support area of the ground-engaging component (upper sure face area in the forefoot portion that is surrounded by lip 32, see figure 9), and a support structure (matrix structure formed by depressions 34) extending from the outer perimeter boundary rim and across the open space; wherein the support structure includes a matrix structure extending from the outer perimeter boundary rim and at least partially across the open space at least at the forefoot support area to define an open cellular construction with plural open cells across the open space at least at the forefoot support area (see figure 9). Clark does not appear to disclose wherein the plural open cells include a first plurality of open cells defined by generally smooth sloped sidewalls extending toward one another from the upper-facing surface to the ground-facing surface, and wherein for each of the first plurality of open cells, a cell entrance size from the upper-facing surface is smaller than a cell entrance size from the ground-facing surface. Hoffer discloses a sole component having a support structure having a plurality of open cellular construction Bore 43, see figures 4A-6H). Hoffer discloses that the open cells /bores 43 may exhibit constant dimensions between upper surface 41 and lower surface 42. Referring to FIGS. 4A and 4B, however, bores 43 are depicted as having a tapered configuration. More particularly, the dimensions of bores 43 adjacent to upper surface 41 are less than the dimensions of bores 43 adjacent to lower surface 42. That is, bores 43 may taper inward between lower surface 42 and upper surface 41. In other embodiments, bores 43 may taper outward between lower surface 42 and upper surface 41. Hoffer discloses in FIG. 6H, sole 40 defines a variety of bores 43 with hexagonal configurations. In contrast with the configuration of FIGS. 2-5, for example, bores 43 exhibit a greater variance in dimensions throughout the length of midsole element 40. In heel region 13, one of bores 43 is significantly larger than other bores 43, and the larger bore 43 is positioned to correspond in location with a calcaneus bone of a foot received by the void in upper 20. Therefore, it would have been obvious to one of ordinary skill in the art to make the cell entrance size from the upper- facing surface be smaller than a cell entrance size from the ground-facing surface, as taught by Hoffer, since Hoffer discloses that configuration of bores 43 may vary significantly and that they are art equivalents. The motivation for doing so would be to alter the traction characteristic of the sole.
With respect to claim 14, Clark as modified by Hoffer discloses an  (see figures 1-20) article of footwear, comprising: an upper (see figures 6, 8 and 19-20); and a sole structure engaged with the upper, wherein the sole structure includes a ground- engaging component having: an outer perimeter boundary rim that at least partially defines an outer perimeter of the ground-engaging component (see figures 9-10 & 20), wherein the outer perimeter boundary rim defines an upper-facing surface and a ground-facing surface opposite the upper- facing surface, wherein the outer perimeter boundary rim defines an open space at least at a forefoot support area of the ground-engaging component; and a support structure extending from the outer perimeter boundary rim and at least partially across the open space (apertures 9-10 & 20) to define an open cellular construction with plural open cells across the open space at least at the forefoot support area, and wherein the support structure further defines a plurality of secondary traction elements (lugs 20) that includes at least one set of substantially pyramid-type structures arranged around a single open cell (Clark discloses that the lugs 20 can have a variety of shapes and sizes). It would have been obvious to modify the secondary tractions to have a pyramid shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation for doing so would be to alter the traction characteristic of the sole.
With respect to claims 2-3 & 15-16, Clark/Hoffer discloses wherein the outer perimeter boundary rim is shaped such that the outer perimeter of the ground-engaging component tapers or curves inward moving from a forefoot support area to an arch support area (see figures 9 & 10), and wherein a first width dimension from an outermost lateral side edge to an outermost medial side edge of the outer perimeter boundary rim in a central heel support area of the ground-engaging component is less than a second width dimension from the outermost lateral side edge to the outermost medial side edge in the arch support area (see reproduced Figure 10 below).
With respect to claims 4-5, Clark/Hoffer discloses wherein the matrix structure further defines, a first cleat support area (area on the lateral forefoot side of the ground-facing surface 28 where lugs 20 extend out, see figure 10 of Clark) at or at least partially in a lateral side of the ground-facing surface of the outer perimeter boundary rim; a second cleat support area at or at least partially in the lateral side of the ground-facing surface of the outer perimeter boundary rim and located forward of the first cleat support area (see figure 10); a third cleat support area (area on the medial forefoot side of the ground-facing surface 28 where lugs 20 extend out, see figure 10) at or at least partially in a medial side of the ground- facing surface of the outer perimeter boundary rim; and a fourth cleat support area at or at least partially in the medial side of the ground-facing surface of the outer perimeter boundary rim and located forward of the third cleat support area (see figure 10).
Clark/Hoffer discloses that the configurations/size/shape of the open/cell/pores can vary significantly (see figures 6H of Hoffer and figure 20 of Clark). Hoffer discloses that in FIG. 6H, midsole element 40 defines a variety of bores 43 with hexagonal configurations. In contrast with the configuration of FIGS. 2-5, for example, bores 43 exhibit a greater variance in dimensions throughout the length of midsole element 40. In heel region 13, one of bores 43 is significantly larger than other bores 43, and the larger bore 43 is positioned to correspond in location with a calcaneus bone of a foot received by the void in upper 20. It would have been obvious to one of ordinary skill in the art to modify the open cell size of Clark/Hoffer as claimed, since Hoffer discloses that the open cells/bores 43 can exhibit a greater variance in dimensions throughout the length of sole element.
With respect to claims 6-8, Clark/Hoffer as modified above discloses wherein an average open cell size defined by the plural open cells on a medial forefoot side support area of the ground-engaging component can be modified to be smaller than an average open cell size defined by the plural open cells on a lateral forefoot side support area of the ground-engaging component; wherein an average open cell size defined by the plural open cells in a first metatarsal head support area of the ground-engaging component can be modified to be smaller than an average open cell size defined by the plural open cells in a fourth and fifth metatarsal head support area of the ground-engaging component; and wherein an average open cell size defined by the plural open cells on a medial side of a longitudinal center line of the ground- engaging component can be modified to be smaller than an average open cell size defined by the plural open cells on a lateral side of the longitudinal center line. The motivation for doing so would be to alter the traction characteristic of the sole.
With respect to claim 9, Clark/Hoffer discloses in some embodiments, the entire lower surface 28 has secondary traction/lugs 20 formed thereon. In other embodiments, lugs 20 may be formed on less than the entire lower surface, e.g., some parts of the lower surface may be smooth or otherwise lug-free (see paragraphs [0038] & [0039]). Clark discloses that secondary tractions/lugs need not be arranged in a regular pattern. Therefore, it would have been obvious to one of ordinary skill in the art to modify the number/size/location of the secondary tractions of Clark/Hoffer, since Clark discloses that the secondary tractions/lugs need not be arranged in a regular pattern. The motivation for doing so would be to alter the traction characteristic of the sole.
With respect to claim 9, Clark/Hoffer as modified above discloses that wherein the support structure can be modified to define a first cluster of at least ten secondary traction elements within a 30 mm diameter circle at a first location along a medial side of the ground-engaging component rearward of a first metatarsal head support area of the ground-engaging component and forward of a heel support area of the ground-engaging component; and a second cluster of at least ten secondary traction elements within a 30 mm diameter circle at a second location along the medial side of the ground-engaging component rearward of the first cluster and forward of the heel support area of the ground-engaging component.
With respect to claims 10-11 and 18, Clark discloses the sole has circular apertures 22 formed over most of its surface. In at least some embodiments, the size of the open cells/apertures ranges from about 5.0 mm in diameter to about 15.0 mm in diameter. In other embodiments, the diameters of the apertures range from about 4.5 mm to about 13.5 mm, while in other embodiments the diameters of the apertures range from about 5.5 mm to about 16.5 mm. Still other embodiments may have other sized apertures (see paragraph [0037] of Clark). Hoffer discloses that the open cells/bores 43 are substantially vertical and extend through the sole material and from a top first surface to a bottom surface 42. Open cells/Bores 43 may exhibit a hexagonal shape, or may have a shape that is triangular, square, pentagonal, or round, for example. Depending upon the shape of bores 43, the various bores 43 may be arranged to form a tessellation. Hoffer discloses as utilized herein, the term "tessellation" is defined as a covering of an area, without significant gaps or overlaps, by congruent plane figures of one type or a plurality of types. Accordingly, bores 43 having hexagonal, triangular, or square shapes, as viewed in either upper surface 41 or lower surface 42, may be arranged such that edges of the various bores 43 are adjacent to edges of other bores 43 and few significant gaps are formed between the bores 43 (see column 5, lines 26-33). It would have been obvious in view of the teachings of Hoffer to make the plural open cells of Clark/Hoffer include a first open cell and an adjacent second open cell (tessellation), wherein the first open cell has an opening with a cross sectional area of less than 50% of a cross sectional area of an opening of the second open cell, and wherein a geographic center of the first open cell is located closer to an outermost medial side edge than is a geographic center of the second open cell;  and wherein the second open cell is elongated in a medial side-to-lateral side direction and wherein the first open cell is elongated in a front-to-rear direction. The motivation for doing so would be to alter the traction characteristic of the sole.
With respect to claim 12, Clark discloses sole of the shoe has a plurality of hexagonal open cell/apertures. In certain embodiments, there may be more than one shape/size for the open cells/apertures. Hoffer discloses open cells/Bores 43 may exhibit a hexagonal shape, or may have a shape that is triangular, square, pentagonal, or round, for example. Depending upon the shape of bores 43, the various bores 43 may be arranged to form a tessellation. Hoffer discloses as utilized herein, the term "tessellation" is defined as a covering of an area, without significant gaps or overlaps, by congruent plane figures of one type or a plurality of types. Accordingly, bores 43 having hexagonal, triangular, or square shapes, as viewed in either upper surface 41 or lower surface 42, may be arranged such that edges of the various bores 43 are adjacent to edges of other bores 43 and few significant gaps are formed between the bores 43 (see column 5, lines 26-33). The tessellation of the hexagonal open cells of Clark/Hoffer will inherently have a plurality of hexagonal ridges extending around cell entrances of the first plurality of open cells, and wherein the plurality of hexagonal ridges and the generally smooth sloped sidewalls form generally triangular-shaped cross sections extending from the upper-facing surface to the ground-facing surface in at least some locations around the first plurality of open cells.
With respect to claim 13, it would have been obvious to one of ordinary skill in the art to modify the shape/size of the secondary elements to include at least six substantially pyramid-type structures arranged around a single open cell since Clark discloses that Clark discloses that secondary tractions/lugs need not be arranged in a regular pattern and can have different shapes and sizes.
With respect to claim 17, Clark as modified by Hoffer discloses wherein the plural open cells include a first plurality of open cells defined by generally smooth sloped sidewalls extending toward one another from the upper-facing surface to the ground-facing surface, and wherein for each of the first plurality of open cells, a cell entrance size from the upper-facing surface is smaller than a cell entrance size from the ground-facing surface.
With respect to claim 19, Clark discloses wherein the sole structure further includes a midsole component (18, see figure 9) between the ground-engaging component and a bottom of the upper, and wherein a bottom surface of the midsole component is exposed through at least some open cells of a matrix structure of Clark/Hoffer provided as part of the support structure of the ground-engaging component.

Claim(s) 16-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inohara in view of Kerns et al. (US 7,401,424) . With respect to claim 16, Inohara discloses a first width dimension from an outermost lateral side edge to an outermost medial side edge of the outer perimeter boundary rim in a central heel support area of the ground-engaging component  and a second width dimension from the outermost lateral side edge to the outermost medial side edge in an arch support area. Inohara does not appear to disclose the first width dimension to be less than the second width dimension. Kerns et al. discloses a ground-engaging component (see figures 3-6) wherein a first width dimension from an outermost lateral side edge to an outermost medial side edge of the outer perimeter boundary rim in a central heel support area of the ground-engaging component is less than a second width dimension from the outermost lateral side edge to the outermost medial side edge in the arch support area (see figures 6, where the width of the heel portion is less than the width in the arch portion). Therefore, it would have been obvious to one of ordinary skilled in the art to make the a first width dimension from an outermost lateral side edge to an outermost medial side edge of the outer perimeter boundary rim in a central heel support area of the ground-engaging component of Inohara less than a second width dimension from the outermost lateral side edge to the outermost medial side edge in the arch support area as taught by Kerns et al, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459,105 USPQ 237 (CCPA 1955).
	With respect to claim 20, Inohara does not discloses wherein the sole structure further includes a midsole component between the ground-engaging component and a bottom of the upper, wherein a bottom surface of the midsole component is exposed at an exterior of the sole structure and extends outside of an outermost lateral side edge and outside of the outermost medial side edge of the ground-engaging component at least at a heel support area of the sole structure. Kerns discloses the sole structure further includes a midsole component (layer 302) between the ground-engaging component and a bottom of the upper, and wherein a bottom surface of the midsole component is exposed through at least some open cells (402, see figure 5) of a matrix structure provided as part of the support structure of the ground- engaging component; and wherein the sole structure further includes a midsole component (302) between the ground-engaging component and a bottom of the upper, and wherein a bottom surface of the midsole component (302, see figures 3-5) is exposed at an exterior of the sole structure and extends outside of the outermost lateral side edge and outside of the outermost medial side edge of the ground-engaging component at least at a heel support area of the sole structure (see figure 5, where the midsole 302, extends beyond layer 304); and wherein the sole structure (300) further includes a midsole component (302) between the ground-engaging component and a bottom of the upper, wherein a bottom surface of the midsole component is exposed at an exterior of the sole structure, wherein the bottom surface of the midsole component extends outside of the outermost lateral side edge and outside of the outermost medial side edge of the ground-engaging component at a heel support area of the ground-engaging component (see figures 3-5), wherein the bottom surface of the midsole component extends outside of the outer perimeter boundary rim of the ground- engaging component around a rear heel area of the sole structure, and wherein the outermost lateral side edge and the outermost medial side edge of the ground-engaging component form an outer lateral edge and an outer medial edge of the sole structure in a forefoot support area of the sole structure (see figures 3-6). Therefore, it would have been obvious to one of ordinary skill in the art to provide a midsole as claimed to the footwear of Inohara as taught by Kerns to provide more cushioning to the foot of the wearer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,856,615. Although the claims at issue are not identical, they are not patentably distinct from each other.  If the claims are allowed, claims would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See MPEP § 804.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sole structures with open cellular construction analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
07/13/2022